Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to process of making a semiconductor device, classified in (H01L21/0245, 02532, 02617.cpc.).
Group II, claim(s) 10, drawn to process of making a semiconductor device, classified in (H01L33/18, 343, 0054, 0095.cpc.).
The groups of inventions lack unity of invention because even though the inventions of these groups require the features:
Claim 1 require the features: a silicon-based material, wherein the silicon-based material is a germanium material or a silicon-germanium alloy;
filling some of lattice interstitial sites of the silicon-based material with noble gas atoms and/or other atoms with a low atomic number, so as to cause a lattice volume expansion for transforming an energy band structure of the silicon-based material from an indirect band gap to a direct band gap, thereby obtaining a silicon-based direct band gap light-emitting material. While claim 10 require the features a silicon-based light-emitting material, disposed on top of the germanium substrate or directly on the germanium microelectronic chip, the silicon-based light-emitting material being a germanium material or a silicon-germanium alloy having an band structure of direct band gap, wherein some of lattice interstitial sites thereof are filled with noble gas atoms and/or other atoms with a low atomic number. Thus, these groups have no unity of invention. See MPEP 1850, 1875.01-02.
This technical feature of Claims 1 and 10 is not a special technical feature as it does not make a contribution over the prior art in view of Article “(BOUHAFS, B. and AOURAG, H. Predicted Modifications in the Direct and Indirect Gaps of Si Solid State Communications (31 October 1995))” as follow:
Article “(BOUHAFS, B. and AOURAG, H. Predicted Modifications in the Direct and Indirect Gaps of Si Solid State Communications (31 October 1995))” discloses a method for producing a silicon-based material, wherein the silicon-based material is a germanium material or a silicon-germanium alloy filling some of lattice interstitial sites of the silicon-based material with noble gas atoms and/or other atoms with a low atomic number, so as to cause a lattice volume expansion for transforming an energy band structure of the silicon-based material from an indirect band gap to a direct band gap, thereby obtaining a silicon-based direct band gap light-emitting material (i.e., a direct 
Proper restriction under “371" procedure requires that unity does not exist between groups or no common special technical feature. See MPEP 1850, 1875.01-02.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Inventions I and II have acquired a separate status in the art as shown by their different classification.
Where a product as claimed does not require the details of the process as separately claimed, the inventions are distinct and restriction is proper if reasons exist for insisting upon the restriction, i.e., there would be a serious search burden if restriction were not required as evidenced by separate classification, status, or field of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571)272-2298. The examiner can normally be reached on generally M-F 8:00 AM - 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815